DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This is a final rejection in response to the amendments and arguments filed 03/04/2020. Claims 10-25 are currently pending with claims 10-22 and 24 amended.

Response to Arguments
Applicant’s arguments, see the response, filed 03/04/2020, with respect to objections to the specification, 112(b) rejections, and 112(d) rejections have been fully considered and are persuasive.  The objections to the specification, 112(b) rejections, and 112(d) rejections of 04/12/2019 have been withdrawn in light of amendments to the specification and claims.
Applicant's arguments filed 03/04/2020, with respect to the art rejections, have been fully considered but they are not persuasive. In response to arguments to Cooper on page 13-14 of the response, it is contended that the prior art Cooper conveys or suggests that the bore is also tapered as being “threaded to receive the tapered threads.” Cooper does not dissuade from the threads of the bore also being tapered and the preponderance of the evidence reasonably suggest the bore threads, in “threaded to receive the tapered threads,” also being of a configuration to match that of the shaft and to provide for a hassle free connection of the shaft and the bore.

In response to applicant's argument (page 15 of the response) that “Savoji appears to pertain to a self aligning screw which aligns to the axis of the nut,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, Savoji relates to the connection of a tapered threaded shaft to a complimentary member with a threaded bore and self alignment of these elements. Savoji’s shaft is similar to the shaft of the claimed invention and the “other member having a complimentary thread bore” (see col 1, ll 4-15 of Savoji) is analogous to the impeller threads of the claimed invention. In the passage, the joining of the members in Savoji is suggested for “various shaft members” and “other members having a complimentary threaded bore” which is comparable to the claimed invention of the threaded shaft and impeller bore which would be the “other member.” Examiner contends that the .
In further response to applicant's arguments against the references individually (i.e. against Cooper, Nobileau, and Savoji), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 3,130,679 to Sence (Sence) in view of US Patent 6,303,074 to Cooper (Cooper) in view of US Patent 4,717,183 to Nobileau (Nobileau) and in view of US Patent 6,158,938 to Savoji (Savoji).
In Reference to Claim 10
Sence discloses a method for attaching an impeller (i.e. 14) to a power transmission shaft (i.e. 17) of a slurry-type pump (i.e. see col 1, ll 9-11), the method comprising: 

coupling the shaft threads (i.e. of 17 in bore 40) of the power transmission shaft (i.e. 17) to the corresponding impeller threads (i.e. of 14 in bore 40) of the impeller (i.e. 14) by rotating (predictably to attach shaft to impeller via threads) the power transmission shaft (i.e. of 17 in bore 40) on its transmission shaft axis (i.e. of 17) in a rotational direction (i.e. of the shaft and to connect the impeller), transmitting torque (predictably the shaft as connected to the impeller) directly through the shaft threads (i.e. of 17 in bore 40) to the corresponding impeller threads (i.e. of 14 in bore 40) and providing axial and radial self alignment (i.e. predictably with the impeller as situated on the shaft as seen in figure 1).
Sence does not teach corresponding tapered impeller threads or of tapered shaft threads and tapered impeller threads; coupling shaft threads to impeller threads by rotating about 3-5 turns; and axial and radial self alignment of the impeller to the power transmission shaft when the coupling of the tapered shaft threads and the corresponding tapered impeller threads start out of alignment. 
	Cooper is related to a method of attaching an impeller (i.e. 100) to a transmission shaft (i.e. 40), as the claimed invention, and teaches the coupling of tapered shaft 
Nobileau is related to the coupling of connecting male and female members (i.e. 1 and 2, such as a shaft and a bore of a member connected to the shaft) and using tapered (i.e. conical) threads (i.e. see col 1, ll 36-37), as the claimed invention, and further teaches coupling the tapered male member (i.e. such as a shaft) threads (i.e. of 2) to the corresponding tapered female member (i.e. such as a bore in member connectable to male member) threads (i.e. of 1) by rotating (predictably to attach male to the female member via threads) about 3-5 turns (i.e. 3-5 turns of a rope, see col 1, ll 48-49, and corresponding 3-5 turns of a thread on the male and female members to which the major components support).
Savoji is related to the coupling of shaft member (i.e. 20) of a machine (i.e. see col 1, ll 14-15, such as a pump shaft assembly) to complementary threaded member (i.e. 60, such as a member connectable to the shaft), as the claimed invention, and further teaches attaching a complimentary threaded member (i.e. 60) to a shaft (i.e. 20) that will self align (i.e. per tapered threads 30, see col 3, ll 64 thru col 4, ll 8) and providing axial and radial self alignment (i.e. angular misalignment) of complimentary threaded member (i.e. 60) to the shaft (i.e. 20) when the coupling of the shaft threads (i.e. 20) and the corresponding complimentary threaded member (i.e. 60) start out of alignment (i.e. as compensated for misalignment, see col 3, ll 64 thru col 4, ll 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Sence for attaching an impeller (i.e. of Sence) to a power transmission shaft (i.e. of Sence) of a slurry-type pump (i.e. of 
Regarding the claimed limitations “coupling the tapered shaft threads of the power transmission shaft to the corresponding tapered impeller threads of the impeller by rotating the power transmission shaft about 3-5 turns on its transmission shaft axis in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II.
In Reference to Claim 11
Sence as modified by Cooper, Nobileau and Savoji disclose the method according to claim 10, wherein the method comprises rotating (predictably to connect of disconnect shaft and impeller) the power transmission shaft (i.e. 17 of Sence as modified) to release (predictably of threads with rotation one way to connect and the reverse to disconnect) the tapered threads (i.e. as taught by Cooper, Nobileau and Savoji as modifying of Sence) of the power transmission shaft (i.e. 17 of Sence as modified) from the corresponding tapered impeller threads (i.e. as taught by Cooper, Nobileau and Savoji as modifying of Sence) of the impeller (i.e. 14 of Sence as modified).
In Reference to Claim 12
Sence as modified by Cooper, Nobileau and Savoji disclose the method according to claim 11, wherein the method comprises rotating (predictably to connect of disconnect shaft and impeller) the power transmission shaft (i.e. 17 of Sence as modified) a corresponding 3-5 turns (i.e. 3-5 turns of a rope, see col 1, ll 48-49, and 
Regarding the claimed limitations “rotating the power transmission shaft a corresponding 3-5 turns in an opposite rotational direction to release the tapered threads of the power transmission shaft from the corresponding tapered impeller threads of the impeller, causing an axial movement before disengaging of about 1 inch.” to the extent that the claimed invention produces the claimed desired results, the applied prior art structure being the same, does the same additionally with the prior art Nobileau teaching the use of tapered threads for fast connect and disconnect (i.e. see col 1, ll 17-18 of Nobileau). In addition, it has been held that “[W]here the general conditions of a claim are disclosed (i.e. in terms of fast connections and opposite and corresponding fast disconnection) in the prior art (i.e. Nobileau), it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II.
In Reference to Claim 15
Sence as modified by Cooper, Nobileau and Savoji disclose the method according to claim 10, wherein the method comprises moving, sliding or adjusting (i.e. adjustment along the longitudinal axis of 50 of Sence, see col 3, ll 37-40 of Sence) a bearing cartridge (i.e. 23 of Sence) having the power transmission shaft (i.e. 17 of Sence) rotationally arranged therein in relation to a pedestal (i.e. 25 of Sence) and a pumping assembly combination (i.e. 9 of Sence) that includes the impeller (i.e. 14 of Sence).

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 3,130,679 to Sence (Sence) in view of US Patent 6,303,074 to Cooper (Cooper) in view of US Patent 4,717,183 to Nobileau (Nobileau) and in view of US Patent 6,158,938 to Savoji (Savoji) as applied to claims 11 and 10 above, and further in view of US Patent Application Publication 2008/0152476 to Melo (Melo).
In Reference to Claim 13
Sence as modified by Cooper, Nobileau and Savoji disclose the method according to claim 11, wherein the method comprises rotating (predictably to connect of disconnect shaft and impeller of Sence) the power transmission shaft (i.e. 17 of Sence as modified) by hand (i.e. as further taught by Nobileau of thread engagement of a male 
Melo is related to the method of attaching a pump impeller (i.e. 5) to a pump shaft (i.e. 14), as the claimed invention, and teaches rotating the shaft (i.e. 14) for connect and disconnect of the shaft (i.e.14) from the impeller (i.e. 5) (i.e. see paragraph [0045] and [0052]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Sence as modified by Cooper, Nobileau and Savoji wherein the method comprises rotating the power transmission shaft (i.e. as taught by Melo in the connection and disconnection of an impeller to a shaft in a pump) by hand (i.e. as taught by Nobileau of rotation of a shaft for connection by threads), so as to provide connection or removal of the impeller for repair of a pump (i.e. see paragraph [0002, 0045, 0052] of Melo).
In Reference to Claim 14
Sence as modified by Cooper, Nobileau and Savoji disclose the method according to claim 10, except, wherein the method comprises lifting the impeller with lifting equipment.
Melo is related to the method of attaching a pump impeller (i.e. 5) to a pump shaft (i.e. 14), as the claimed invention, and teaches wherein the method comprises lifting the impeller (i.e. 5) with lifting equipment (i.e. lifting device, see paragraph [0045]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Sence as modified by Cooper, Nobileau and Savoji wherein the method comprises lifting (i.e. as taught by Melo) the impeller .

Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 3,130,679 to Sence (Sence) in view of US Patent 6,303,074 to Cooper (Cooper) in view of US Patent 4,717,183 to Nobileau (Nobileau) and in view of US Patent 6,158,938 to Savoji (Savoji) as applied to claim 10 above, and further in view of US Patent 2,885,225 to Rollins (Rollins).
In Reference to Claim 16
Sence as modified by Cooper, Nobileau and Savoji disclose the method according to claim 10, except, wherein the method comprises configuring the tapered shaft threads and the corresponding tapered impeller threads with a pitch of 5 threads per inch.
Rollins is related to the coupling of connecting male and female members (i.e. 13 and 15, such as a shaft and a bore of a member connected to the shaft) and using tapered threads and teaches wherein the method comprises configuring the tapered shaft threads (i.e. 20, 21 of 13) and the corresponding tapered threads (i.e. 20, 21 of 15) with a pitch of 5 threads per inch (i.e. see claim 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Sence as modified by Cooper, Nobileau and Savoji wherein the method comprises configuring the tapered (i.e. as taught by the combination of Cooper, Nobileau and Savoji as modifying of Sence) shaft threads (i.e. 
In Reference to Claim 17
Sence as modified by Cooper, Nobileau and Savoji disclose the method according to claim 10, except, wherein the method comprises configuring the tapered shaft threads and the corresponding tapered impeller threads with a 1 in 4 taper, including where 1 inch of diameter reduction is used for 4 inches of axial length.
Rollins is related to the coupling of connecting male and female members (i.e. 13 and 15, such as a shaft and a bore of a member connected to the shaft) and using tapered threads and teaches wherein the method comprises configuring the tapered shaft threads (i.e. 20, 21 of 13) and the corresponding tapered threads (i.e. 20, 21 of 15) with a 1 in 6 taper (i.e. of two inches per foot, see claim 4), including where 1 inch of diameter reduction is used for 6 inches of axial length (i.e. of two inches per foot, see claim 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Sence as modified by Cooper, Nobileau and Savoji wherein the method comprises configuring the tapered (i.e. as taught by the combination of Cooper, Nobileau and Savoji as modifying of Sence) shaft threads (i.e. of Sence as modified) and the corresponding tapered (i.e. as taught by the combination of Cooper, Nobileau and Savoji as modifying of Sence) impeller threads (i.e. of Sence 
Regarding the claimed limitations “threads with a 1 in 4 taper, including where 1 inch of diameter reduction is used for 4 inches of axial length” to the extent that the claimed invention produces the claimed desired results, the applied prior art structure being the same, does the same additionally with the prior art Rollins teaching the use of tapered threads and in a range close to the claimed invention (i.e. see claim 4). In addition, it has been held that “[W]here the general conditions of a claim are disclosed (i.e. in terms of tapered threads of a certain configuration) in the prior art (i.e. Rollins), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II.

Claims 18-19, 21-23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 3,130,679 to Sence (Sence) in view of US Patent 4,509,773 to Wentworth (Wentworth) in view of US Patent 6,303,074 to Cooper (Cooper) in view of US Patent 4,717,183 to Nobileau (Nobileau) and in view of US Patent 6,158,938 to Savoji (Savoji).
In Reference to Claim 18
Sence discloses a slurry pump (i.e. see col 1, ll 9-11), comprising: 

a combination of a power frame (i.e. 24), a pedestal (i.e. 25), a bearing cartridge (i.e. 23) mounted on the pedestal (i.e. 25) and configured with a power transmission shaft (i.e. 17) arranged therein, the combination being configured to slide (i.e. see col 3, ll 37-40) the bearing cartridge (i.e. 23) in relation to the pedestal (i.e. 25 and 42 as connected to it) and a first outer casing subcomponent (i.e. 10) of the casing (i.e. 10, 24, 28) of the pump assembly combination (i.e. 19) along an axis of the power transmission shaft (i.e. 17) when attaching (predictably moveable at any time, see col 3, ll 37-40) the impeller (i.e. 14) to the power transmission shaft (i.e. 17) during assembly (predictably slide in assembly as in any other time being adjustable) and when removing (predictably slide in assembly as in any other time being adjustable) the impeller (i.e. 14) from the power transmission shaft (i.e. 17) during disassembly (predictably slide in assembly as in any other time being adjustable), 
the power transmission shaft (i.e. 17) having a shaft threads (i.e. of 17 at 40) configured to couple directly to, and rotationally mate and frictionally engage with (i.e. see col 2, ll 23-25), the impeller threads (i.e. of 40) of the bore (i.e. 40) of the impeller (i.e. 14) when aligned along the axis of the power transmission shaft (i.e. 17), so as to transmit torque (predictably as connected, see col 2, ll 23-25) directly through the shaft threads (i.e. of 17).

Wentworth is related to a pump assembly combination and attachment of an impeller (i.e. 14) to a power transmission shaft (i.e. 16), as the claimed invention, and teaches a combination of a power frame (i.e. 19), a pedestal (i.e. 26), a bearing cartridge (i.e. 24) mounted on the pedestal (i.e. 26) and configured with a power transmission shaft (i.e. 16) arranged therein, the combination being configured to slide 
Cooper is related to the attachment an impeller (i.e. 100) to a power transmission shaft (i.e. 40), as the claimed invention, and the impeller configured with tapered bore (i.e. 104) having tapered impeller threads (i.e. 104); the power transmission shaft (i.e. 40) having tapered shaft end (i.e. 44) with tapered shaft threads (i.e. of 40) configured to couple directly to, and rotationally mate and frictionally engage with (i.e. see col 4, ll 17-22), the tapered impeller threads (i.e. 104) of the tapered bore (i.e. 104) of the impeller (i.e. 100) (i.e. see col 4, ll 17-23).
Nobileau is related to the coupling of connecting male and female members (i.e. 1 and 2, such as a shaft and a bore of a member connected to the shaft) and using conical (i.e. tapered) threads (i.e. see col 1, ll 36-37), as the claimed invention, and further teaches the tapered female member (i.e. such as a bore in member connectable to male member) threads (i.e. of 1) and the tapered male member (i.e. such as a shaft) threads (i.e. of 2) forming a tapered thread configuration (i.e. as seen in figure 1) that reduces time needed for the assembly and disassembly (i.e. fast make-up connection of disconnection, see abstract and col 1, ll 16-17) of the female member (i.e. 1) and the male member (i.e. 2) and reduces the number of turns (i.e. fast make-up connection of disconnection, see abstract and col 1, ll 16-17) to release the tapered male member (i.e. 
 Savoji is related to the coupling of shaft member (i.e. 20) of a machine (i.e. see col 1, ll 14-15, such as a pump shaft assembly) to complementary threaded member (i.e. 60, such as a member connectable to the shaft), as the claimed invention, and further teaches provide axial and/or radial self alignment (i.e. per tapered threads 30, see col 3, ll 64 thru col 4, ll 8) of the complementary threaded member (i.e. 60) to the shaft member (i.e. 20) when rotational coupling (i.e. of shaft 20 and complimentary threaded member 60) and engagement of the tapered shaft (i.e. 20) threads (i.e. of 20) and the tapered complimentary member threads (i.e. of 60) start out of alignment (i.e. as compensated for misalignment, see col 3, ll 64 thru col 4, ll 8) along the axis of the shaft (i.e. 20); the alignment of the tapered complimentary member threads (i.e. of 60) and the tapered shaft threads (i.e. 20) of the tapered shaft end (i.e. of 20) of the shaft (i.e. 20), the tapered complimentary member threads (i.e. of 60) and the tapered shaft threads (i.e. of 60) forming a tapered thread configuration that reduces the need for lifting equipment (i.e. predictably, by accounting for misalignment, see col 3, ll 64 thru col 4, ll 8) and time needed for the assembly and disassembly (i.e. predictably, by accounting for misalignment, see col 3, ll 64 thru col 4, ll 8) of the complimentary member (i.e. 60) and the shaft (i.e. 20), eliminates the need for a precise alignment (i.e. as compensated for misalignment, see col 3, ll 64 thru col 4, ll 8) of the tapered shaft threads (i.e. of 20) and the tapered complimentary member threads (i.e. of 60) when the shaft (i.e. 20) is attached to the complimentary member (i.e. 60).

In Reference to Claim 19
Sence as modified by Wentworth, Cooper, Nobileau and Savoji disclose the slurry pump according to claim 18 (i.e. above), wherein the power frame (i.e. such as the back end of cartridge and 32 of 19 of Wentworth as modifying of Sence) comprises an end cover having bores and turns (i.e. 40, 43-45 of Wentworth and similar to 50 of Sence); the pedestal (i.e. 25 of Sence) comprises hold down plates (i.e. 42 of Sence) having wings configured with holes (i.e. such as that of 42 hosting 50 of Sence and 40 of Wentworth) that penetrate to allow threaded bolts or rods (i.e. 50 of Sence, 43 of Wentworth) to pass through (i.e. see col 3, ll 37-41 of Sence); and the combination 
In Reference to Claim 21
Sence as modified by Wentworth, Cooper, Nobileau and Savoji disclose the slurry pump according to claim 18 (i.e. above), wherein the casing (10, 28, Sence) comprises casing sub-components (i.e. 10, Sence) configured with a pump or volute liner therein (i.e. 15 of Sence).
In Reference to Claim 22
Sence discloses a method of attachment of a combination of a power frame (i.e. 24), pedestal (i.e. 25), bearing cartridge (i.e. 23) and power transmission shaft (i.e. 17) to a pumping assembly combination (i.e. 19) of a slurry pump (i.e. see col 1, ll 9-11), comprising: 
configuring a pumping assembly (i.e. 19) combination with a casing (i.e. 10, 24, 28) having first and second outer casing subcomponents (i.e. 10, 28) and an impeller (i.e. 14) arranged therein that has a bore (i.e. 40) having impeller threads (i.e. of 40) formed therein; configuring a combination of a power frame (i.e. 24), a pedestal (i.e. 25), a bearing cartridge (i.e. 23) mounted on the pedestal (i.e. 25) and configured with a power transmission shaft (i.e. 17) arranged therein having a shaft end with shaft threads (i.e. of 17), so that the bearing cartridge (i.e. 23) can be slid (i.e. see col 3, ll 37-40) in 
sliding (i.e. see col 3, ll 37-40) the bearing cartridge (i.e. 23) in relation to the pedestal (i.e. 25 and 42 as connected to it) and the pump assembly combination (i.e. 19) along the axis of the power transmission shaft (i.e. 17); and 
coupling directly, rotationally mating and frictionally engaging (i.e. see col 2, ll 23-25) shaft threads (i.e. of 17 at 40) of a shaft end of the power transmission shaft (i.e. 27) to the impeller threads (i.e. of 40) of the bore of the impeller (i.e. 14) when aligned along the axis of the power transmission shaft (i.e. 17) so as to transmit torque (predictably as connected, see col 2, ll 23-25) directly through the shaft threads (i.e. of 17).
Sence does not teach tapered bore, tapered impeller threads; so that the power frame and bearing cartridge can be slid in relation to the pedestal and a first outer casing subcomponent of the casing of the pump assembly combination; tapered shaft end with tapered shaft threads; and provide axial and/or radial self alignment of the impeller to the power transmission shaft when rotational coupling and engagement of the tapered shaft threads and the tapered impeller threads start out of alignment along 
Wentworth is related to a pump assembly combination and attachment of an impeller (i.e. 14) to a power transmission shaft (i.e. 16), as the claimed invention, and teaches configuring a combination of a power frame (i.e. 19), a pedestal (i.e. 26), a bearing cartridge (i.e. 24) mounted on the pedestal (i.e. 26) and configured with a power transmission shaft (i.e. 16) arranged therein, so that the power frame (i.e. 19) and bearing cartridge (i.e. 24) can be slid (i.e. see col 3, ll 31-34 and col 2, ll 49-56) in relation to the pedestal (i.e. 26) and the pump assembly combination along the axis of the power transmission shaft (i.e. of 16, see col 3, ll 31-34 and col 2, ll 49-56).
Cooper is related to the attachment an impeller (i.e. 100) to a power transmission shaft (i.e. 40), as the claimed invention, and the impeller configured with tapered bore (i.e. 104) having tapered impeller threads (i.e. 104); the power transmission shaft (i.e. 40) having tapered shaft end (i.e. 44) with tapered shaft threads (i.e. of 40) configured 
Nobileau is related to the coupling of connecting male and female members (i.e. 1 and 2, such as a shaft and a bore of a member connected to the shaft) and using conical (i.e. tapered) threads (i.e. see col 1, ll 36-37), as the claimed invention, and further teaches the tapered female member (i.e. such as a bore in member connectable to male member) threads (i.e. of 1) and the tapered male member (i.e. such as a shaft) threads (i.e. of 2) forming a tapered thread configuration (i.e. as seen in figure 1) that reduces time needed for the assembly and disassembly (i.e. fast make-up connection of disconnection, see abstract and col 1, ll 16-17) of the female member (i.e. 1) and the male member (i.e. 2) and reduces the number of turns (i.e. fast make-up connection of disconnection, see abstract and col 1, ll 16-17) to release the tapered male member (i.e. 2) threads (i.e. of 2) from the tapered female member (i.e. 1) threads (i.e. of 1) when the male member (i.e. 2) is removed from the female member (i.e. 1).
 Savoji is related to the coupling of shaft member (i.e. 20) of a machine (i.e. see col 1, ll 14-15, such as a pump shaft assembly) to complementary threaded member (i.e. 60, such as a member connectable to the shaft), as the claimed invention, and further teaches provide axial and/or radial self alignment (i.e. per tapered threads 30, see col 3, ll 64 thru col 4, ll 8) of the complementary threaded member (i.e. 60) to the shaft member (i.e. 20) when rotational coupling (i.e. of shaft 20 and complimentary threaded member 60) and engagement of the tapered shaft (i.e. 20) threads (i.e. of 20) and the tapered complimentary member threads (i.e. of 60) start out of alignment (i.e. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Sence with an impeller (i.e. of Sence) that has a tapered bore (i.e. as taught by Cooper) having tapered impeller threads (i.e. as taught by Cooper) formed therein; configuring a combination of a power frame (i.e. of Sence), a pedestal (i.e. of Sence), a bearing cartridge (i.e. of Sence) mounted on the pedestal (i.e. of Sence) and configured with a power transmission shaft (i.e. of Sence) arranged therein having a tapered (i.e. as taught by Cooper, as taught by Nobileau of tapered connecting threads and of Savoji or tapered connections) shaft end (i.e. of Sence as modified) with tapered (i.e. as taught by Cooper, as taught by Nobileau of tapered connecting threads and of Savoji or tapered connections) shaft threads (i.e. of Sence as modified), so that the power frame (i.e. as taught by Wentworth as modifying 
In Reference to Claim 23
Sence as modified by Wentworth, Cooper, Nobileau and Savoji disclose the method according to claim 22 (i.e. above), wherein the method comprises: configuring the power frame (i.e. such as the back end of cartridge and 32 of 19 of Wentworth as modifying of Sence) with an end cover having bores and turns (i.e. 40, 43-45 of Wentworth and similar to 50 of Sence); configuring the pedestal (i.e. 25 of Sence) with hold down plates (i.e. 42 of Sence) having wings configured with holes (i.e. such as that of 42 hosting 50 of Sence and 40 of Wentworth) that penetrate to allow threaded bolts or rods (i.e. 50 of Sence, 43 of Wentworth) to pass through (i.e. see col 3, ll 37-41 of Sence); and adapting nuts (i.e. of 50 of Sence and 40 of Wentworth) in the combination on the threaded bolts or rods (i.e. 50 of Sence, 43 of Wentworth) in order to slide the power frame (i.e. 24 of Sence as modified, 19 of Wentworth) and bearing cartridge (i.e. 
In Reference to Claim 25
Sence as modified by Wentworth, Cooper, Nobileau and Savoji disclose the method according to claim 22 (i.e. above), wherein the method comprises configuring the casing with casing (10, 28, Sence) sub-components (i.e. 10, Sence) having a pump or volute liner arranged therein (i.e. 15 of Sence).

Claims 20, and 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 3,130,679 to Sence (Sence) in view of US Patent 4,509,773 to Wentworth (Wentworth) in view of US Patent 6,303,074 to Cooper (Cooper) in view of US Patent 4,717,183 to Nobileau (Nobileau) and in view of US Patent 6,158,938 to Savoji (Savoji) as applied to claims 22 above, and further in view of US Patent 2,885,225 to Rollins (Rollins).
In Reference to Claim 20
Sence as modified by Cooper, Nobileau and Savoji disclose the slurry pump according to claim 18, except, wherein the tapered shaft threads and the tapered impeller threads include a configuration having one of a pitch of about 5 threads per inch, a 1 in 4 taper taking the form of about 1 inch of diameter reduction for 4 inches of axial length; or a combination of the tapered shaft threads and the tapered impeller threads includes a configuration having a pitch of about 5 threads per inch, and the 
Rollins is related to the coupling of connecting male and female members (i.e. 13 and 15, such as a shaft and a bore of a member connected to the shaft) and using tapered threads and teaches wherein the tapered shaft threads (i.e. 20, 21 of 13) and the tapered corresponding threads (i.e. 20, 21 of 15) include a configuration having a pitch of about 5 threads per inch (i.e. see claim 4), a 1 in 6 taper taking the form of about 1 inch of diameter reduction for 6 inches of axial length (i.e. of two inches per foot, see claim 4); or a combination of the tapered shaft threads (i.e. 20, 21 of 13) and the tapered corresponding threads (i.e. 20, 21 of 15) having a pitch of about 5 threads per inch (i.e. see claim 4), and the tapered shaft threads (i.e. 20, 21 of 13) and the tapered corresponding threads (i.e. 20, 21 of 15) include a configuration having about a 1 in 6 taper taking the form of about 1 inch of diameter reduction for 6 inches of axial length (i.e. of two inches per foot, see claim 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the slurry pump of Sence as modified by Cooper, Nobileau and Savoji wherein the tapered (i.e. as taught by the combination of Cooper, Nobileau and Savoji as modifying of Sence) shaft threads (i.e. of Sence as modified) and the tapered (i.e. as taught by the combination of Cooper, Nobileau and Savoji as modifying of Sence) impeller threads (i.e. of Sence as modified) include a configuration having a pitch of about 5 threads per inch (i.e. as taught by Rollins), 1 in 4 taper (i.e. as close range as taught by Rollins with further view of optimization, see below) taking the form of about 1 inch of diameter reduction for 4 inches of axial length (i.e. as close 
Regarding the claimed limitations “threads with a 1 in 4 taper, including where 1 inch of diameter reduction is used for 4 inches of axial length” to the extent that the claimed invention produces the claimed desired results, the applied prior art structure being the same, does the same additionally with the prior art Rollins teaching the use of tapered threads and in a range close to the claimed invention (i.e. see claim 4). In addition, it has been held that “[W]here the general conditions of a claim are disclosed (i.e. in terms of tapered threads of a certain configuration) in the prior art (i.e. Rollins), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II.
In Reference to Claim 24
Sence as modified by Wentworth, Cooper, Nobileau and Savoji disclose the method according to claim 22 (i.e. above), except, wherein the method comprises: configuring the tapered shaft threads and the tapered impeller threads with one of a 
Rollins is related to the coupling of connecting male and female members (i.e. 13 and 15, such as a shaft and a bore of a member connected to the shaft) and using tapered threads and teaches configuring the tapered shaft threads (i.e. 20, 21 of 13) and the tapered corresponding threads (i.e. 20, 21 of 15) with a pitch of about 5 threads per inch (i.e. see claim 4), a 1 in 6 taper taking the form of about 1 inch of diameter reduction for 6 inches of axial length (i.e. of two inches per foot, see claim 4), or a combination of the tapered shaft threads (i.e. 20, 21 of 13) and the tapered corresponding threads (i.e. 20, 21 of 15) with a pitch of about 5 threads per inch (i.e. see claim 4), and the tapered shaft threads (i.e. 20, 21 of 13) and the tapered corresponding threads (i.e. 20, 21 of 15) with about a 1 in 6 taper taking the form of about 1 inch of diameter reduction for 6 inches of axial length (i.e. of two inches per foot, see claim 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Sence as modified by Cooper, Nobileau and Savoji configuring the tapered (i.e. as taught by the combination of Cooper, Nobileau and Savoji as modifying of Sence) shaft threads (i.e. of Sence as modified) and the tapered (i.e. as taught by the combination of Cooper, Nobileau and Savoji as modifying of Sence) impeller threads (i.e. of Sence as modified) with a pitch of about 5 
Regarding the claimed limitations “threads with a 1 in 4 taper, including where 1 inch of diameter reduction is used for 4 inches of axial length” to the extent that the claimed invention produces the claimed desired results, the applied prior art structure being the same, does the same additionally with the prior art Rollins teaching the use of tapered threads and in a range close to the claimed invention (i.e. see claim 4). In addition, it has been held that “[W]here the general conditions of a claim are disclosed (i.e. in terms of tapered threads of a certain configuration) in the prior art (i.e. Rollins), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show tapered thread connections of members.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747